                                                             c::::::1 PageID #: 78
     Case 1:19-cv-01984-RML Document 6 Filed 04/15/19 Page 1 of
                                                                      (Revised February 2019)


                         JACK B. WEINSTEIN
                COURT ORDER WHEN NEW CIVIL CASE FILED
                  AND COURT'S READING OF COMPLAINT


Case number and name          CV19-1984      SINGH v POLES <st al

Magistrate Judge Assigned          LEVY

                                                                          FILED
Type of case         J.t~     ~~                                        IN CLERK'S OFFICE
                                                                  U.S. DISTRICT COURT E.D.N. Y.

                                     /
Treat under Local Rule 72.2- - - - - -
                                                                  *     APR 15 2019        *
                                                                  BROOKLYN OFFICE
Case Manager: June Lowe, 718-613-2525



.Set a

Set a conference before me on case control promptly upon completion of discovery
as certified by the Magistrate Judge or the filing of a dispositive motion
whichever occurs earlier. Motions under Rule 12 are n~ncouraged and may be
converted into a Rule 56 motion by the court _ _ _ _ _ _ _ _ _ _ _ __

Counsel~dividually n a m e d ~ - - - - - - - - -
      J\.

shall appear in person at the ~t conference before this court

Respectfully referred to the Magistrate Judge for:

         Expedited discovery _/_·____,.___
         Settlement              /
                                                              /
         Mediation referral and/or court annexed arbitration- - - - - - -
         Other - - - - - - - - - - - -



                                                           Jack B. Weinstein
                                                         Sr. U. S. District Judge

Date:
